Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and among Nexeo
Solutions, LLC, a Delaware limited liability company, and any successor thereto
(the “Employer”), Nexeo Solutions, Inc., a Delaware corporation (the “Company”),
and David A. Bradley (“Executive”), to be effective June 9, 2016 (the “Effective
Date”), in connection with the closing of the merger (the “Merger”) pursuant to
that certain Agreement and Plan of Merger (the “Merger Agreement”), dated as of
March 21, 2016, by and among WL Ross Holding Corp., a Delaware corporation, TPG
Accolade, LP, a Delaware limited partnership, Nexeo Solutions Holdings, LLC, a
Delaware limited liability company (“Holdings”), and certain related affiliates
of the foregoing Merger Agreement parties, whereby Holdings emerged as the
surviving entity and a subsidiary of the Company.

 

W I T N E S S E T H:

 

A.                                    Upon the closing of the Merger, the
Company became the ultimate parent of the Employer;

 

B.                                    Executive is currently employed by the
Employer pursuant to that certain Employment Agreement, dated as of March 29,
2011 between Executive and the Employer (the “Prior Employment Agreement”);

 

C.                                    The Employer currently employs Executive
as the President and Chief Executive Officer of the Employer, and Executive
currently serves as the President and Chief Executive Officer of the Company and
certain of its other direct and indirect subsidiaries and as a member of the
Company’s Board of Directors;

 

D.                                    The Company desires to enter into this
Agreement to guarantee certain of the obligations of the Employer under this
Agreement;

 

E.                                    The Employer desires to enter into this
Agreement, which will supersede in its entirety the Prior Employment Agreement,
and thereby continue to employ Executive on the terms and conditions, and for
the consideration, hereinafter set forth, and Executive desires to continue to
be employed by the Employer, and to commit himself to serve or continue to serve
the Employer, the Company, Holdings, and their respective affiliates on such
terms and conditions and for such consideration.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employer and
Executive agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

 

1.1                               “Board” shall mean the Board of Directors of
the Company.

 

1.2                               “Cause” shall mean (a) a breach by Executive
of Executive’s obligations under Article II (other than as a result of physical
or mental incapacity), (b) commission by Executive of an act of fraud,
embezzlement, misappropriation, willful misconduct or breach of fiduciary duty
against the Employer or any of its affiliates, (c) a material breach by
Executive of Articles VI or VII of this Agreement, (d) Executive’s conviction,
plea of no contest or nolo contendere, deferred adjudication or unadjudicated
probation for any felony or any crime involving moral turpitude, (e) the failure
of Executive to carry out, or comply with, in any material respect, any lawful
and material directive of the Board, or (f) Executive’s unlawful use (including
being under the influence) or possession of illegal drugs. For purposes of the
previous sentence, no act or failure to act on Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Employer.  Any act, or failure to act, pursuant to any directive
of the Board, as reflected in a resolution duly adopted by the Board, or based
upon the advice of counsel for the Employer shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Employer.  No termination of the Executive’s employment shall
be deemed to be for Cause unless and until (i) if the reason for termination is
due to conduct described in items (a) or (e) of this definition and if Executive
is reasonably able to fully remedy, cure, or rectify such reason for
termination, the Employer provides the Executive 30 days following the date of
the Notice of Termination within which period to fully remedy, cure, or rectify
the situation giving rise to the Employer’s allegations of Cause, and the
Executive fails to remedy, cure, or rectify such situation within such period,
and (ii) there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of at least three fourths of the entire
membership of the Board (excluding the Executive) at a meeting of the Board at
which at least a quorum is present (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel for
the Executive, to be heard before the Board) finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described in this
definition, and specifying the particulars thereof in detail.  Furthermore, no
termination of the Executive’s employment shall be deemed to be for Cause during
any period beginning on the date of the Executive’s delivery to the Employer of
a notice of intent to terminate for Good Reason and ending on the earlier of the
Executive’s termination for Good Reason or the date that is 90 days after the
notice of intent to terminate for Good Reason.

 

1.3                               “Change in Control” shall mean the occurrence
of any of the following events:

 

2

--------------------------------------------------------------------------------


 

(a)                                 A “change in the ownership of the Company”
which shall occur on the date that any one person, or more than one person
acting as a group, acquires ownership of stock in the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company; however, if
any one person or more than one person acting as a group, is considered to own
more than 50% of the total fair market value or total voting power of the stock
of the Company, the acquisition of additional stock by the same person or
persons will not be considered a “change in the ownership of the Company” (or to
cause a “change in the effective control of the Company” within the meaning of
Section 1.3(b) below) and an increase of the effective percentage of stock owned
by any one person, or persons acting as a group, as a result of a transaction in
which the Company acquires its stock in exchange for property will be treated as
an acquisition of stock for purposes of this paragraph; provided, further,
however, that for purposes of this Section 1.3(a), any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company shall not constitute a Change in
Control.  This Section 1.3(a) applies only when there is a transfer of the stock
of the Company (or issuance of stock), and stock in the Company remains
outstanding after the transaction.

 

(b)                                 A “change in the effective control of the
Company” which shall occur on the date that either (1) any one person, or more
than one person acting as a group, acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company, except for any acquisition (i) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (ii) by any shareholder of the
Company that beneficially owns at least five percent (5%) of the outstanding
stock of the Company as of immediately following the closing of the Merger; or
(2) a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election. 
For purposes of a “change in the effective control of the Company,” if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this Section 1.3(b), the acquisition
of additional control of the Company by the same person or persons is not
considered a “change in the effective control of the Company,” or to cause a
“change in the ownership of the Company” within the meaning of
Section 1.3(a) above.

 

(c)                                  A “change in the ownership of a substantial
portion of the Company’s assets” which shall occur on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve month period ending on the date of the most recent acquisition
by such person or persons) assets of the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.  Any transfer of
assets to an entity that is

 

3

--------------------------------------------------------------------------------


 

controlled by the shareholders of the Company immediately after the transfer, as
provided in guidance issued pursuant to Section 409A, shall not constitute a
Change in Control.

 

For purposes of this Section 1.3, the terms “ownership,” “own” or “owned” shall
refer to “beneficial ownership” as that term is used in Rule 13d-3 and
Rule 13d-5 (or any successor provisions) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the terms “person”
and “group” shall mean such terms as used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act (or any successor provisions).  In
addition, for purposes of this Section 1.3, “Company” includes (i) the Company
and (ii) the Employer. Notwithstanding anything in this Section 1.3 to the
contrary, none of the following transactions shall constitute a Change of
Control for purposes of this Agreement (a) any transaction commonly known as a
Reverse Morris Trust transaction, as determined in good faith by the Board, or
(b) the acquisition by TPG VI Neon I, L.P., TPG VI Neon II, L.P., TPG VI FOF
Neon, L.P., or any of their respective affiliates of additional (x) shares of
the Company, (y) voting power with respect to the Company, or (z) assets of the
Company.

 

1.4                               “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

1.5                               “Date of Termination” shall mean the date
Executive’s employment with the Employer is considered to have terminated
pursuant to Section 3.5.

 

1.6                               “Good Reason” shall mean the occurrence of any
of the following events:

 

(a)                                 a material default in the performance of the
Employer’s obligations under this Agreement, including, without limitation, the
obligations in Article IV;

 

(b)                                 a material diminution of Executive’s
authority, duties, or responsibilities as President and Chief Executive Officer
or a change in Executive’s reporting relationship such that he is required to
report to a corporate officer or employee instead of reporting directly to the
Board; or

 

(c)                                  the change in the primary physical location
of the Company’s business that is 100 miles or more from the primary physical
location of the Company’s business on the Effective Date.

 

Notwithstanding the foregoing provisions of this Section 1.6 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in the
foregoing clauses of this Section 1.6 giving rise to Executive’s termination of
employment must have arisen without Executive’s consent; (ii) Executive must
provide written notice to the Employer of such condition in accordance with
Section 9.1 within 30 days of the initial existence of the condition; (iii) the
condition specified in such notice must remain uncorrected for 30 days after
receipt of such notice by the Employer; and (iv) the date of Executive’s
termination of employment must occur within 90 days after the initial existence
of the condition specified in such notice.

 

4

--------------------------------------------------------------------------------


 

1.7                               “Notice of Termination” shall mean a written
notice delivered to the other party indicating the specific termination
provision in this Agreement relied upon for termination of Executive’s
employment and the intended Date of Termination and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

 

1.8                               “Release Expiration Date” means the date that
is 21 days following the date upon which the Employer timely delivers to
Executive the Release (which shall occur no later than seven days after the Date
of Termination) or, in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is 45 days following such delivery date.

 

1.9                               “Section 409A” shall mean section 409A of the
Code and the Treasury Regulations and other interpretative guidance issued
thereunder.

 

1.10                        “Section 409A Payment Date” shall mean the earlier
of (a) the date of Executive’s death or (b) the date that is six months after
the Date of Termination of Executive’s employment with the Employer.

 

ARTICLE II
EMPLOYMENT AND DUTIES

 

2.1                               Employment; Effective Date.  The Employer
agrees to continue to employ Executive, and Executive agrees to continue to be
employed by the Employer, pursuant to the terms of this Agreement, beginning as
of the Effective Date and continuing for the period of time set forth in
Article III of this Agreement, subject to the terms and conditions of this
Agreement.

 

2.2                               Positions.  From and after the Effective Date,
Executive shall serve as President and Chief Executive Officer of the Employer,
the Company, and Holdings and, in so doing, shall perform the normal duties
associated with such position and such other duties as may be assigned from time
to time by the Board, subject to the general direction, approval and control of
the Board.

 

2.3                               Duties and Services.  Executive agrees to
serve in the position(s) referred to in Section 2.2 and to perform diligently
and to the best of Executive’s abilities the duties and services appertaining to
such position(s), as well as such additional duties and services appropriate to
such position(s) which the parties mutually may agree upon from time to time. 
Executive shall comply with the policies maintained and established by the
Employer that are of general applicability to the Employer’s executives, as such
policies may be amended from time to time.

 

2.4                               Other Interests.  Executive agrees, during the
period of Executive’s employment by the Employer, to devote Executive’s full
business time and best efforts to the business and affairs of the Employer, the
Company, and any subsidiary or affiliate of either entity.  Notwithstanding the
foregoing, the parties acknowledge and agree that Executive may (a) engage in
and manage Executive’s passive personal investments and (b) engage in charitable
and civic activities; provided, however, that in each case such activities shall
be permitted so long as such

 

5

--------------------------------------------------------------------------------


 

activities do not conflict with the business and affairs of the Employer or any
of its affiliates or interfere with Executive’s performance of Executive’s
duties hereunder or competitive with the business of the Employer or any of its
affiliates.  Furthermore, after prior written notice to the Board, Executive may
pursue additional activities, which may include service on boards or committees
of other companies or entities, as to which the Board consents, which consent
shall not be unreasonably withheld or delayed.

 

2.5                               Conflicts of Interest. Executive shall
promptly disclose to the Board any actual or potential conflict of interest
involving Executive upon Executive becoming aware of such actual or potential
conflict of interest, in compliance with the Employer’s Conflict of Interest
Policy in effect as of the Effective Date.

 

2.6                               Duty of Loyalty.  Executive acknowledges and
agrees that Executive owes a fiduciary duty of loyalty, fidelity, and allegiance
to act in the best interests of the Employer and to do no act that would
materially injure the business, interests, or reputation of the Employer or any
of its affiliates. In keeping with these duties, Executive shall make full
disclosure to the Employer of all business opportunities pertaining to the
Employer’s and its affiliates’ businesses and shall not appropriate for
Executive’s own benefit business opportunities concerning the subject matter of
the fiduciary relationship.

 

ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT

 

3.1                               Term.  Unless sooner terminated pursuant to
other provisions hereof, the Employer agrees to employ Executive hereunder for
the period beginning on the Effective Date and ending on September 30, 2019 (the
“Initial Expiration Date”); provided, however, that beginning on the Initial
Expiration Date, and on each anniversary of the Initial Expiration Date
thereafter, if Executive’s employment under this Agreement has not been
terminated pursuant to Section 3.2 or 3.3, then said term of employment shall
automatically be extended for an additional one-year period unless on or before
the date that is 90 days prior to the first day of any such extension period,
either party shall give written notice (a “Notice of Non-Renewal”) to the other
that no such automatic extension shall occur, in which case the term of
employment shall terminate on the Initial Expiration Date or the anniversary of
the Initial Expiration Date immediately following the giving of such notice, as
applicable.

 

3.2                               Employer’s Right to Terminate. 
Notwithstanding the provisions of Section 3.1, the Employer may terminate
Executive’s employment under this Agreement at any time for any of the following
reasons by providing Executive with a Notice of Termination:

 

(a)                                 upon Executive’s inability to, or a
determination that Executive will be unable to, perform, with or without
reasonable accommodation, the essential functions of his position hereunder for
a period of 180 consecutive days due to mental or physical incapacity, as
determined by mutual agreement of a physician selected by the Employer or its
insurers and a physician selected by Executive; provided, however, if the
opinion of the Employer’s physician and Executive’s physician conflict, the
Employer’s physician and Executive’s physician shall together agree upon a third
physician, whose opinion shall be binding (“Disability”); or

 

6

--------------------------------------------------------------------------------


 

(b)                                 Executive’s death; or

 

(c)                                  for Cause; or

 

(d)                                 for any other reason whatsoever or for no
reason at all, in the sole discretion of the Employer.

 

3.3                               Executive’s Right to Terminate. 
Notwithstanding the provisions of Section 3.1, Executive shall have the right to
terminate Executive’s employment under this Agreement for Good Reason or for any
other reason whatsoever or for no reason at all, in the sole discretion of
Executive, by providing the Employer with a Notice of Termination.  In the case
of a termination of employment by Executive pursuant to this Section 3.3, the
Date of Termination specified in the Notice of Termination shall not be less
than 15 nor more than 60 days, respectively, from the date such Notice of
Termination is given, and the Employer may require a Date of Termination earlier
than that specified in the Notice of Termination (and, if such earlier Date of
Termination is so required, it shall not change the basis for Executive’s
termination nor be construed or interpreted as a termination of employment
pursuant to Section 3.1 or Section 3.2).

 

3.4                               Deemed Resignations.  Unless otherwise agreed
to in writing by the Employer and Executive prior to the termination of
Executive’s employment, any termination of Executive’s employment shall
constitute (a) an automatic resignation of Executive as an officer of the
Company, Holdings, the Employer and each affiliate of any such entities, (b) an
automatic resignation of Executive from the Board (if applicable) and from the
board of directors of any affiliate of the Employer, and from the board of
directors or similar governing body of any corporation, limited liability
entity, or other entity in which the Employer or any affiliate holds an equity
interest and with respect to which board or similar governing body Executive
serves as the Employer’s or such affiliate’s designee or other representative,
and (c) an automatic revocation of any power of attorney granted to Executive
for the benefit of Employer or any of its affiliates.

 

3.5                               Meaning of Termination of Employment.  For all
purposes of this Agreement, Executive shall be considered to have terminated
employment with the Employer when Executive incurs a “separation from service”
with the Employer within the meaning of section 409A(a)(2)(A)(i) of the Code and
applicable administrative guidance issued thereunder.

 

ARTICLE IV
COMPENSATION AND BENEFITS

 

4.1                               Base Salary.  During the term of this
Agreement, Executive shall receive a minimum, annualized base salary of $900,000
(the “Base Salary”). Executive’s annualized base salary shall be reviewed
periodically by the Board (or a committee thereof) and, in the sole discretion
of the Board (or a committee thereof), such annualized base salary may be
increased (but not decreased) effective as of any date determined by the Board
(or a committee thereof)  Executive’s Base Salary shall be paid in equal
installments in accordance with the Employer’s standard policy regarding payment
of compensation to executives but no less frequently than monthly.

 

7

--------------------------------------------------------------------------------


 

4.2                               Bonuses.  During Executive’s employment
hereunder, Executive shall be eligible to participate in the Employer’s annual
cash incentive program, which shall provide Executive with an opportunity to
receive an annual bonus (payable in a single lump sum) based on criteria
determined in the discretion of the Board or a committee thereof (the “Annual
Bonus”), it being understood that (a) the target bonus at planned or targeted
levels of performance shall equal a percentage of Executive’s Base Salary as
determined in the sole discretion of the Board (or a committee thereof) no later
than the time the performance criteria are established, provided, that such
target bonus shall not be less than 125% of Executive’s Base Salary then in
effect (the “Target Annual Bonus”), and (b) the actual amount of each Annual
Bonus shall be determined in the discretion of the Board or a committee
thereof.  Payment of an Annual Bonus, if any, shall be subject to the attainment
of pre-established goals established by the Board or a committee thereof. Such
goals may be adjusted or varied by the Board or a Committee thereof at its sole
discretion from year to year.  The Executive shall be entitled to an Annual
Bonus, as determined by the Board or a committee thereof, if the Executive is
employed by the Employer on the last day of the fiscal year, and the Employer
shall pay each Annual Bonus no later than the 31st of December next following
the end of the fiscal year.

 

4.3                               Long-Term Incentive Compensation.  Effective
as of the Effective Date, Executive shall be eligible to participate in the
Employer’s or its affiliate’s long-term incentive plan(s) providing for
equity-based awards, which awards may consist of restricted stock, restricted
stock units, performance share units, stock options, stock appreciation rights,
or other equity or non-equity related awards, as each such plan may exist from
time to time.  The terms and conditions of Executive’s participation in such
plan(s) (including, without limitation, the form of awards, the purchase price
(if any), vesting conditions, exercise rights, payment terms, termination
provisions, and transfer restrictions) shall be determined by the Board or the
Compensation Committee thereof.

 

4.4                               Other Benefits.  During Executive’s employment
hereunder, Executive shall be allowed to participate in all benefit plans and
programs of the Employer, including improvements or modifications of the same,
which are now, or may hereafter be, available to other senior executives of the
Employer generally (for the avoidance of doubt, such plans, practices, policies
or programs shall not include any plan, practice, policy or program which
provides benefits in the nature of severance or continuation pay), subject to
the terms and conditions of the applicable plans and programs in effect from
time to time.  The Employer shall not, however, by reason of this Section 4.4,
be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing any such benefit plan or program, so long as such changes are
similarly applicable to other senior executives generally.

 

4.5                               Expenses.  The Employer shall reimburse
Executive for all reasonable out-of-pocket business expenses incurred by
Executive in performing services hereunder, including all reasonable expenses of
travel and living expenses while away from home on business or at the request of
and in the service of the Employer; provided, in each case, that such expenses
are incurred and accounted for in accordance with the policies and procedures of
the Employer in effect from time to time.  Any such reimbursement of expenses
shall be made by the Employer upon or as soon as practicable following receipt
of supporting documentation reasonably satisfactory to the Employer (but in any
event not later than the close of Executive’s taxable year following the taxable
year in which the expense is incurred by Executive); provided, however,

 

8

--------------------------------------------------------------------------------


 

that, upon Executive’s termination of employment with the Employer, in no event
shall any additional reimbursement be made prior to the Section 409A Payment
Date to the extent such payment delay is required under section
409A(a)(2)(B)(i) of the Code.  In no event shall any reimbursement be made to
Executive for such fees and expenses after the later of (a) the first
anniversary of the date of Executive’s death or (b) the date that is five years
after the date of Executive’s termination of employment with the Employer (other
than by reason of Executive’s death).  For the sake of clarity, all qualifying
expense reimbursements described in this Section 4.5 shall be made by the
Employer within the time periods prescribed above, and no reimbursement timing
limitation included in this Section 4.5 shall operate to excuse the Employer
from making any reimbursement due under this Section 4.5.

 

4.6                               Vacation and Sick Leave.  During Executive’s
employment hereunder, Executive shall be entitled to vacation and sick leave in
accordance with the Employer’s policies applicable to its senior executives as
may exist from time to time, which such vacation shall accrue and be taken in
accordance with the Employer’s vacation policies in effect from time to time. 
Executive’s right, if any, to carry over unused vacation from one calendar year
to the next shall be determined by the Employer’s vacation policy in effect from
time to time.

 

4.7                               Offices.  Subject to Articles II, III, and IV
hereof, Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a director of the Employer or any of the Employer’s
affiliates and as a member of any committees of the board of directors of any
such entities, in one or more executive positions of any of the Employer’s
affiliates, and pursuant to a power of attorney for the benefit of Employer, the
Company, or Holdings, or any of their respective affiliates.

 

ARTICLE V
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

 

5.1                               For Cause; Without Good Reason; Other than for
Death or Disability.  If Executive’s employment hereunder shall terminate
pursuant to a termination by the Employer for Cause or pursuant to Executive’s
resignation for other than Good Reason (except on account of Executive’s death
or Disability), then all compensation and all benefits to Executive hereunder
shall terminate contemporaneously with such termination of employment, except
that Executive shall be entitled to (a) payment in a lump-sum in cash within
sixty (60) days after the Date of Termination (or such earlier date as required
by applicable law), of all accrued and unpaid Base Salary to the Date of
Termination, (b) reimbursement for all incurred but unreimbursed expenses for
which Executive is entitled to reimbursement in accordance with Section 4.5, and
(c) benefits to which Executive is entitled under the terms of any applicable
benefit plan or program of the Employer or an affiliate, but, for the avoidance
of doubt, excluding any portion of Executive’s Annual Bonus accrued through the
Date of Termination to the extent not previously paid (such amounts set forth in
(a), (b), and (c) shall be collectively referred to herein as the “Accrued
Rights”).

 

5.2                               Death or Disability.  If Executive’s
employment hereunder shall terminate for any reason described in
Section 3.2(a) or 3.2(b), then all compensation and all benefits to Executive
hereunder shall terminate contemporaneously with such termination of employment,
except that (a) Executive shall be entitled to receive the Accrued Rights,
(b) the Employer shall

 

9

--------------------------------------------------------------------------------


 

pay to Executive any earned but unpaid Annual Bonus for the relevant performance
year ending prior to the Date of Termination, which amount shall be payable in a
lump-sum on or before the date such annual bonuses are paid to executives who
have continued employment with the Employer (but in no event earlier than 60
days following the Date of Termination or later than December 31 of the year
following the year for which the Annual Bonus was earned) and (c) the Employer
shall pay to Executive an Annual Bonus for the performance year in which the
Date of Termination occurs, prorated through and including the Date of
Termination (based on the ratio of the number of days Executive was employed by
the Employer during such year to the number of days in such year), based on
achievement of the applicable performance goals and payable in a lump-sum on or
before the date such Annual Bonuses are paid to executives who have continued
employment with the Employer (but in no event earlier than 60 days following the
Date of Termination or later than December 31 of the year following the year for
which the Annual Bonus was earned).

 

5.3                               Without Cause or for Good Reason.  If
Executive’s employment hereunder shall terminate pursuant to Executive’s
resignation for Good Reason, by delivery of a Notice of Non-Renewal to the
Executive by the Employer pursuant to Section 3.1 or by action of the Employer
pursuant to Section 3.2 for any reason other than those encompassed by
Section 3.2(a), 3.2(b), or 3.2(c), then all compensation and all benefits to
Executive hereunder shall terminate contemporaneously with such termination of
employment, except that (i) Executive shall be entitled to receive the Accrued
Rights, and (ii) if, on the Date of Termination, the Employer does not have a
right to terminate Executive’s employment under Section 3.2(c) and subject to:
(A) Executive’s delivery, by the Release Expiration Date, and non-revocation in
the time provided by the Employer to do so, of an executed release of all claims
in a form acceptable to the Employer (the “Release”), which Release shall
release the Employer and each of its affiliates, and the foregoing entities’
respective shareholders, members, partners, officers, managers, directors,
fiduciaries, employees, representatives, agents and benefit plans (and
fiduciaries of such plans) from any and all claims, including any and all causes
of action arising out of Executive’s employment with the Employer and any of its
affiliates or the termination of such employment, but excluding all claims to
severance payments Executive may have under this Article V; and (B) Executive’s
continued compliance with Article VI and Article VII of this Agreement,
Executive shall receive the following additional compensation and benefits from
the Employer (but no other additional compensation or benefits after such
termination):

 

(a)                                 Unpaid Prior Year Annual Bonus: The Employer
shall pay to Executive any earned but unpaid Annual Bonus for the performance
year ending prior to the Date of Termination, which amount shall be payable in a
lump-sum on or before the date such annual bonuses are paid to executives who
have continued employment with the Employer (but in no event earlier than 60
days following the Date of Termination or later than December 31 of the year
following the year for which the Annual Bonus was earned);

 

(b)                                 Severance Payment: The Employer shall pay to
Executive an amount equal to two (2) times the sum of (i) Executive’s Base
Salary as of the Date of Termination and (ii) the Target Annual Bonus in effect
for the fiscal year immediately preceding the Date of Termination, which amount
shall be paid in substantially equal installments in accordance with the
customary payroll practices of the Company (but no

 

10

--------------------------------------------------------------------------------


 

less frequently than monthly) over a period of 24 months (the “Severance
Period”), with the first such installment paid on the first regular payroll date
after the 60th day following the Date of Termination; and

 

(c)                                  Post-Employment Health Coverage: Provided
that Executive timely elects to continue coverage for Executive and Executive’s
spouse and eligible dependents, if any, under the Employer’s group health plans
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and/or sections 601 through 608 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Employer shall promptly
reimburse Executive on a monthly basis for the amount Executive pays to effect
and continue coverage under the Employer’s group health plan through the earlier
of (i) the end of the 24-month period following the Date of Termination, or
(ii) the date Executive becomes eligible to receive medical and dental coverage
from a subsequent employer (and any such eligibility shall be promptly reported
to the Employer by Executive).

 

(d)                                 Long-Term Incentive Compensation.  Any
outstanding performance share unit award granted in 2016 (the “PSU Award”)
pursuant to the Nexeo Solutions, Inc. 2016 Long Term Incentive Plan (the “Plan”)
that remains outstanding as of the Date of Termination will be settled in
accordance with the terms of such award (and all capitalized words used in this
Section 5.3(d) that are not otherwise defined in this Agreement shall have the
meaning given such terms under the PSU Award Agreement, including Appendix A
thereto); provided, however, that the Performance Period under such award shall
be deemed to end on the Date of Termination, and settlement of such award will
be based upon actual achievement of the Performance Goals (determined pursuant
to Appendix A of such award agreement, with TSR measured through the Date of
Termination and with EBITDA Performance measured on a cumulative basis through
the end of the most recent fiscal quarter completed prior to the Date of
Termination) for the revised Performance Period, as determined in good faith by
the Committee and prorated through and including the Date of Termination (based
on the number of days Executive was employed by the Employer during the
Performance Period as compared to the number of days in the original Performance
Period).  Vesting and/or exercisability of all other outstanding equity-based
awards granted to Executive shall be determined pursuant to the terms and
conditions of the governing plans and award agreements, as applicable.

 

5.4                               Without Cause or for Good Reason following
Change in Control.  If, before the second anniversary following the effective
date of a Change in Control, Executive’s employment hereunder shall terminate
pursuant to Executive’s resignation for Good Reason, by delivery of a Notice of
Non-Renewal to the Executive by the Employer pursuant to Section 3.1 or by
action of the Employer pursuant to Section 3.2 for any reason other than those
encompassed by Section 3.2(a), 3.2(b), or 3.2(c), then all compensation and all
benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that (i) Executive shall be entitled to
receive the Accrued Rights, and (ii) if, on the Date of Termination, the
Employer does not have a right to terminate Executive’s employment under
Section 3.2(c) and subject to: (A) Executive’s delivery, by the Release
Expiration Date, and non-revocation in the time provided by the Employer to do
so, of an executed Release acceptable to

 

11

--------------------------------------------------------------------------------


 

the Employer; and (B) Executive’s continued compliance with Article VI and
Article VII of this Agreement, Executive shall receive the following additional
compensation and benefits from the Employer (but no other additional
compensation or benefits after such termination):

 

(a)                                 Unpaid Prior Year Annual Bonus: The Employer
shall pay to Executive any earned but unpaid Annual Bonus for the performance
year ending prior to the Date of Termination, which amount shall be payable in a
lump-sum on or before the date such annual bonuses are paid to executives who
have continued employment with the Employer (but in no event earlier than 60
days following the Date of Termination or later than December 31 of the year
following the year for which the Annual Bonus was earned);

 

(b)                                 Prorated Current Year Annual Bonus: The
Employer shall pay to Executive a bonus for the performance year in which the
Date of Termination occurs in an amount equal to the Annual Bonus for such year
as determined in good faith by the Board in accordance with the criteria
established pursuant to Section 4.2 above and based on performance for such
year, which amount shall be prorated through and including the Date of
Termination (based on the ratio of the number of days Executive was employed by
the Employer during such year to the number of days in such year), payable in a
lump-sum on or before the date such annual bonuses are paid to executives who
have continued employment with the Employer (but in no event earlier than 60
days after the Date of Termination nor later than the fifteenth day of the third
month next following such year); provided, however, that if this paragraph
applies with respect to an Annual Bonus that is intended to constitute
performance-based compensation within the meaning of, and for purposes of,
section 162(m) of the Code, then this paragraph shall apply with respect to such
Annual Bonus only to the extent the applicable performance criteria have been
satisfied as certified by a committee of the Board as required under section
162(m) of the Code;

 

(c)                                  Severance Payment: The Employer shall pay
to Executive an amount equal to two (2) times the sum of (i) Executive’s Base
Salary as of the Date of Termination and (ii) the Target Annual Bonus in effect
on the Date of Termination, which amount shall be paid in substantially equal
installments in accordance with the customary payroll practices of the Company
(but no less frequently than monthly) over the Severance Period, with the first
such installment paid on the first regular payroll date after the 60th day
following the Date of Termination; and

 

(d)                                 Post-Employment Health Coverage: Provided
that Executive timely elects to continue coverage for Executive and Executive’s
spouse and eligible dependents, if any, under the Employer’s group health plans
under COBRA and/or sections 601 through 608 of ERISA, the Employer shall
promptly reimburse Executive on a monthly basis for the amount Executive pays to
effect and continue coverage under the Employer’s group health plan through the
earlier of (i) the end of the 24-month period following the Date of Termination,
or (ii) the date Executive becomes eligible to receive medical and dental
coverage from a subsequent employer (and any such eligibility shall be promptly
reported to the Employer by Executive).

 

12

--------------------------------------------------------------------------------


 

(e)                               Long-Term Incentive Compensation.  Vesting
and/or exercisability of all outstanding equity-based awards granted to
Executive shall be determined pursuant to the terms and conditions of the
governing plans and award agreements, as applicable.

 

For the avoidance of doubt, if Executive is entitled to any payments or benefits
under this Section 5.4, Executive shall not be entitled to any payments or
benefits under Section 5.3.

 

5.5                               After-Acquired Evidence.  Notwithstanding any
provision of this Agreement to the contrary, in the event that the Employer
determines that Executive is eligible to receive the payments and benefits under
Section 5.3 or 5.4 but, after such determination, the Employer subsequently
acquires evidence or determines that a Cause condition existed pursuant to
Section 1.2(b), (d) or (f) prior to the Date of Termination that, had the
Employer been fully aware of such condition, would have resulted in the
termination of Executive’s employment pursuant to Section 3.2(c), then the
Employer shall have the right to cease the payment of any future installments of
the payments and benefits under Sections 5.3 or 5.4 (as applicable), subject to
unanimous adoption by the Board of a resolution confirming such finding of Cause
and approving of the termination of any such future installments.

 

5.6                               Mitigation/Offset.  The Executive shall not be
required to mitigate the amount of any amounts payable to the Executive pursuant
to this Article V by seeking other employment or otherwise, nor shall any
amounts payable to the Executive pursuant to this Article V be reduced by any
compensation earned by other employment or otherwise.  Notwithstanding the
foregoing, this Section 5.6 shall not prevent the Employer from terminating the
post-employment health coverage and/or reimbursement under Section 5.3(c) or
Section 5.4(d), as applicable, due to Executive’s coverage from subsequent
employment pursuant to the terms of Section 5.3(c) or Section 5.4(d).

 

ARTICLE VI
PROTECTION OF INFORMATION

 

6.1                               Confidential Information of the Employer.  For
purposes of this Article VI, the term “the Employer” shall include the Employer
and each of its affiliates, and any reference to “employment” or similar terms
shall include a director and/or consulting relationship.  Executive acknowledges
that the Employer has trade, business and financial secrets and other
confidential and proprietary information (collectively, the “Confidential
Information”). Confidential information includes, but is not limited to, sales
materials, technical information, strategic information, business plans,
processes and compilations of information, records, specifications and
information concerning customers or venders, customer lists, and information
regarding methods of doing business. For the avoidance of doubt, Confidential
Information herein includes any information that was Confidential Information as
defined in the Prior Employment Agreement and provided or disclosed to Executive
prior to the Effective Date.  As defined herein, Confidential Information shall
not include information that is generally known (other than through any default
by Executive) to other persons or entities who can obtain economic value from
its disclosure or use.

 

6.2                               Policies Relating to Confidential
Information.  Executive is aware of those policies implemented by the Employer
to keep its Confidential Information secret, including

 

13

--------------------------------------------------------------------------------


 

those policies limiting the disclosure of information on a need-to-know basis,
requiring the labeling of documents as “confidential,” and requiring the keeping
of information in secure areas. Executive acknowledges that the Confidential
Information has been developed or acquired by the Employer through the
expenditure of substantial time, effort and money and provides the Employer with
an advantage over competitors who do not know or use such Confidential
Information.

 

6.3                               No Unauthorized Use or Disclosure.  During and
following Executive’s employment by the Employer, Executive shall hold in
confidence and not directly or indirectly disclose or use or copy or make lists
of any Confidential Information except to the extent authorized in writing by
the Board or compelled by legal process, other than to an employee of the
Employer or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance by Executive of his duties as an employee of
the Employer. Executive agrees to use reasonable efforts to give the Employer
notice of any and all attempts to compel disclosure of any Confidential
Information, in such a manner so as to provide the Employer with written notice
at least five (5) days before disclosure or within one (1) business day after
Executive is informed that such disclosure is being or will be compelled,
whichever is earlier. Such written notice shall include a description of the
information to be disclosed, the court, government agency, or other forum
through which the disclosure is sought, and the date by which the information is
to be disclosed, and shall contain a copy of the subpoena, order or other
process used to compel disclosure.  Executive further agrees not to use any
Confidential Information for the benefit of any person or entity other than the
Employer.  Nothing herein will prevent Executive from: (a) making a good faith
report of possible violations of applicable law to any governmental agency or
entity; or (b) making disclosures that are protected under the whistleblower
provisions of applicable law.  Further, an individual (including Executive)
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  In addition, an individual who files a lawsuit for retaliation by
an employer of reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (1) files any document containing the
trade secret under seal; and (2) does not disclose the trade secret, except
pursuant to court order.

 

6.4                               Surrender of Materials Upon Termination. All
records, files, documents and materials, or copies thereof, relating to the
Employer’s and its affiliates’ business which Executive shall prepare, or use,
or be provided with as a result of his employment with the Employer, shall be
and remain the sole property of the Employer or its affiliates, as the case may
be, and shall be returned promptly by Executive to the Employer upon termination
of Executive’s employment with the Employer.

 

6.5                               Inventions; Assignment.  All rights to
discoveries, inventions, improvements and innovations (including all data and
records pertaining thereto) related to the Employer’s business, whether or not
patentable, copyrightable, registrable as a trademark, or reduced to writing,
that Executive may discover, invent or originate during the term of this
Agreement, either alone or with others and during work hours or by the use of
the facilities of the Employer

 

14

--------------------------------------------------------------------------------


 

(“Inventions”), shall be the exclusive property of the Employer. Executive shall
promptly disclose all Inventions to the Employer, shall execute at the request
of the Employer any assignments or other documents the Employer may deem
necessary to protect or perfect its rights therein, and shall assist the
Employer, at the Employer’s expense, in obtaining, defending and enforcing the
Employer’s rights therein. Executive hereby appoints the Employer as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by the Employer to protect or perfect its rights to any
Inventions.

 

6.6                               Previous Patents.  Executive attaches hereto,
concurrently with the execution of this Agreement, an itemized list and brief
description of all patents and patented information obtained by Executive prior
to Executive’s employment with the Employer, if any exist, and which are to be
excluded from this Agreement. Executive waives any rights he may have to any and
all unpatented information, ideas, concepts, improvements, discoveries and
inventions related to the Employer’s business, if any exist, conceived and owned
by Executive prior to Executive’s employment with the Employer.

 

6.7                               Remedies.  Executive acknowledges that money
damages would not be a sufficient remedy for any breach of this Article VI by
Executive, and the Employer or its affiliates shall be entitled to enforce the
provisions of this Article VI by terminating payments then owing to Executive
under this Agreement or otherwise and to specific performance and injunctive
relief as remedies for such breach or any threatened breach.  Such remedies
shall not be deemed the exclusive remedies for a breach of this Article VI but
shall be in addition to all remedies available at law or in equity, including
the recovery of damages from Executive and Executive’s agents. However, if it is
determined by the Employer acting in good faith that Executive has not committed
a breach of this Article VI, then the Employer shall resume the payments and
benefits due under this Agreement and pay to Executive all payments and benefits
that had been suspended pending such determination.

 

ARTICLE VII
NON-COMPETITION AGREEMENT

 

7.1                               Confidentiality.  For purposes of this
Article VII, the term “the Employer” shall include the Employer and each of its
affiliates, and any reference to “employment” or similar terms shall include a
director and/or consulting relationship.  Executive acknowledges and agrees that
he has previously been provided Confidential Information relating to the
Employer during his employment prior to the Effective Date.  Executive further
acknowledges and agrees that during Executive’s employment by the Employer
following the Effective Date, including the term of this Agreement, the Employer
shall provide Executive with additional and new Confidential Information of the
Employer as described in Article VI. Accordingly, in consideration for the
(a) Confidential Information previously provided to Executive, (b) the
Employer’s commitment to provide additional and new Confidential Information to
Executive, (c) the treatment of long-term equity awards that were outstanding
immediately prior to the Merger, (d) the grants of new long-term equity awards
granted in connection with the Merger,  and (e) in the case of Executive’s
termination pursuant to Sections 5.3 or 5.4, the severance payments described
therein, and in order to protect the value of the Confidential Information to
the Employer, Executive agrees that during the Term of Non-Competition (as
defined below) or the Term of Non-Solicitation (as defined below), whichever is
longer, he will not directly or

 

15

--------------------------------------------------------------------------------


 

indirectly disclose or use or disclose for any reason whatsoever any
Confidential Information obtained by reason of his employment with the Employer
or any predecessor, except as required to conduct the business of the Employer.
The obligations of Executive set forth in the preceding sentence are in addition
to, and not in lieu of, the obligations of Executive set forth in Article VI of
this Agreement. The “Term of Non-Competition” shall be defined as that term
beginning on the Effective Date and continuing until the second anniversary of
the Date of Termination. “The Term of Non-Solicitation” shall be defined as that
term beginning on the Effective Date and continuing until the second anniversary
of the Date of Termination:

 

7.2                               Non-Competition; Non-Solicitation.  Executive
acknowledges and agrees that the nature of the Confidential Information which
the Employer has provided and commits to provide him during his employment by
the Employer would make it difficult, if not impossible, for him to perform in a
similar capacity for a Competing Business (as defined below) without disclosing
or utilizing the Confidential Information. Executive further acknowledges and
agrees that the Employer’s business is conducted throughout the world in a
highly competitive market. Accordingly, Executive agrees that he will not (other
than for the benefit of the Employer pursuant to this Agreement) directly or
indirectly, individually or as an officer, director, employee, shareholder,
consultant, contractor, partner, joint venturer, agent, equity owner or in any
capacity whatsoever (1) during the Term of Non-Competition, engage in a
Competing Business (as defined below), or (2) during the Term of
Non-Solicitation, (i) hire, attempt to hire, or contact or solicit with respect
to hiring any employee of the Employer and/or its affiliates, or (ii) solicit,
divert or take away any customers or customer leads (as of the Termination Date)
of the Employer and/or its affiliates.

 

7.3                               Competing Business.  For the purposes of this
Article VII, “Competing Business” shall mean a business engaged in the
distribution of chemicals or plastics or the provision of environmental services
in any country in which the Company (including any subsidiary or affiliate of
the Company) achieves $25 million or more in annual gross revenues, determined
on an aggregated basis for all such entities in the Company’s controlled group,
for the 12-month period preceding the Date of Termination.

 

7.4                               Access to Knowledge.  During the term of
Non-Competition, Executive will not use Executive’s access to, knowledge of, or
application of Confidential Information to perform any duty for any Competing
Business; it being understood and agreed to that this Section 7.4 shall be in
addition to and not be construed as a limitation upon the covenants in
Section 7.2 hereof.

 

7.5                               Reasonableness.  Executive acknowledges that
the geographic boundaries, scope of prohibited activities, and time duration of
the preceding paragraphs are reasonable in nature and are no broader than are
necessary to maintain the confidentiality and the goodwill of the Employer and
the confidentiality of its Confidential Information and to protect the other
legitimate business interests of the Employer.

 

7.6                               Severability.  If any court determines that
any portion of this Article VII is invalid or unenforceable, the remainder of
this Article VII shall not thereby be affected and shall be given full effect
without regard to the invalid provisions. If any court construes any of the
provisions of this Article VII, or any part thereof, to be unreasonable because
of the duration or

 

16

--------------------------------------------------------------------------------


 

scope of such provision, such court shall have the power to reduce the duration
or scope of such provision and to enforce such provision as so reduced.

 

7.7                               Independent Agreement.  Executive’s covenant
under this Article VII shall be construed as an agreement independent of any
other provision of this Agreement; and the existence of any claim or cause of
action of Executive against the Employer, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Employer
of this covenant.

 

7.8                               Relief.  Executive and the Employer agree and
acknowledge that the limitations as to time, geographical area, and scope of
activity to be restrained as set forth in this Article VII are reasonable and do
not impose any greater restraint than is necessary to protect the legitimate
business interests of the Employer.  Executive and the Employer also acknowledge
that money damages would not be a sufficient remedy for any breach of this
Article VII by Executive, and the Employer or its affiliates shall be entitled
to enforce the provisions of this Article VII by terminating payments then owing
to Executive under this Agreement or otherwise and to specific performance and
injunctive relief as remedies for such breach or any threatened breach.  Such
remedies shall not be deemed the exclusive remedies for a breach of this
Article VII but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from Executive and Executive’s agents.

 

7.9                               Attorneys’ Fees.  In the event that it is
necessary for either party to employ the services of an attorney in the course
of litigation or arbitration regarding a breach or alleged breach of this
Article VII, the prevailing party in such litigation or arbitration (as
determined by the court or arbitrator, as applicable), shall be entitled to
recover all reasonable attorneys’ fees, costs, and expenses incurred in
connection therewith.

 

ARTICLE VIII
CERTAIN EXCISE TAXES

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“disqualified individual” (as defined in section 280G(c) of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which Executive has the right to receive from the Employer
or any of its affiliates, would constitute a “parachute payment” (as defined in
section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (a) reduced (but not below zero) so that the
present value of such total amounts and benefits received by Executive from the
Employer and its affiliates will be one dollar ($1.00) less than three times
Executive’s “base amount” (as defined in section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Executive shall be
subject to the excise tax imposed by section 4999 of the Code, or (b) paid in
full, whichever produces the better net after-tax position to Executive (taking
into account any applicable excise tax under section 4999 of the Code and any
other applicable taxes, including any federal, state, municipal, and local
income or employment taxes, and taking into account the phase out of itemized
deductions and personal exemptions).  The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and

 

17

--------------------------------------------------------------------------------


 

continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order, in all instances in accordance with
Section 409A.  The determination as to whether any such reduction in the amount
of the payments and benefits provided hereunder is necessary shall be made by
the Employer in good faith; provided, however, that (a) no portion of
Executive’s payments or benefits the receipt or enjoyment of which Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of section 280G(b) of the Code will be taken into
account; (b) no portion of Executive’s payments or benefits will be taken into
account which, in the opinion of tax counsel (“Tax Counsel”) for the Employer or
the Company does not constitute a parachute payment (including by reason of
section 280G(b)(4)(A) of the Code); (c) in calculating the applicable excise tax
under section 4999 of the Code, no portion of Executive’s payments or benefits
will be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
section 280G(b)(4)(B) of the Code, in excess of the base amount that is
allocable to such reasonable compensation; and (d) the value of any non-cash
benefit or any deferred payment or benefit will be determined by Tax Counsel or
the Employer or the Company’s independent auditor in accordance with the
principles of sections 280G(d)(3) and (4) of the Code.  At the time that
payments are made under this Agreement, the Employer and/or the Company will
provide Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including any
opinions or other advice the Employer and/or the Company received from Tax
Counsel, the Employer’s or the Company’s independent auditor, or other advisors
or consultants (and any such opinions or advice which are in writing will be
attached to the statement).  If a reduced payment or benefit is made or
provided, and through error or otherwise, that payment or benefit, when
aggregated with other payments and benefits from the Employer (or its
affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Executive’s base amount, then Executive
shall immediately repay such excess to the Employer or the Company upon
notification that an overpayment has been made.  The fact that Executive’s right
to payments or benefits may be reduced by reason of the limitations contained in
this Article VIII will not limit or otherwise affect any other rights of
Executive under this Agreement or otherwise.  All determinations required by
this Article VIII will be made at the expense of the Employer or the Company. 
However, nothing in this Article VIII shall require the Employer to be
responsible for, or have any liability or obligation with respect to,
Executive’s excise tax liabilities under section 4999 of the Code.

 

ARTICLE IX
MISCELLANEOUS

 

9.1                               Notices.  For purposes of this Agreement,
notices and all other communications provided for herein shall be in writing and
shall be deemed to have been duly given (a) when received if delivered
personally or by courier, (b) on the date receipt is acknowledged if delivered
by certified mail, postage prepaid, return receipt requested, or (c) one day
after transmission if sent by facsimile transmission with confirmation of
transmission, as follows:

 

If to Executive, addressed to:

David A. Bradley

 

58 Hollymead

 

18

--------------------------------------------------------------------------------


 

 

Spring, TX 77381

 

 

If to the Employer, addressed to:

Nexeo Solutions, LLC

 

3 Waterway Square Place

 

Suite 1000

 

The Woodlands, TX 77380

 

Attention: Chief Legal Officer

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

9.2                               Arbitration.

 

(a)                                 Subject to Section 9.2, any dispute,
controversy or claim between Executive and the Employer or any of its affiliates
arising out of or relating to this Agreement or Executive’s employment with the
Employer will be finally settled by arbitration in Houston, Texas before, and in
accordance with the then-existing American Arbitration Association (“AAA”)
Employment Arbitration Rules.  The arbitration award shall be final and binding
on both parties.  Any arbitration conducted under this Section 9.2 shall be
heard by a single arbitrator (the “Arbitrator”) selected in accordance with the
then-applicable rules of the AAA. The Arbitrator shall expeditiously hear and
decide all matters concerning the dispute.  Except as expressly provided to the
contrary in this Agreement, the Arbitrator shall have the power to (i) gather
such materials, information, testimony and evidence as the Arbitrator deems
relevant to the dispute before him or her (and each party will provide such
materials, information, testimony and evidence requested by the Arbitrator), and
(ii) grant injunctive relief and enforce specific performance.  The decision of
the Arbitrator shall be reasoned, rendered in writing, be final and binding upon
the disputing parties and the parties agree that judgment upon the award may be
entered by any court of competent jurisdiction; provided, however, that the
parties agree that the Arbitrator and any court enforcing the award of the
Arbitrator shall not have the right or authority to award punitive or exemplary
damages to any disputing party.  The party whom the Arbitrator determines is the
prevailing party in such arbitration shall receive, in addition to any other
award pursuant to such arbitration or associated judgment, reimbursement from
the other party of all reasonable legal fees and costs associated with such
arbitration and associated judgment.

 

(b)                                 Notwithstanding Section 9.2, either party
may make a timely application for, and obtain, judicial emergency or temporary
injunctive relief to enforce any of the provisions of Article VI and Article VII
in any court of competent jurisdiction; provided, however, that the remainder of
any such dispute (beyond the application for emergency or temporary injunctive
relief) shall be subject to arbitration under Section 9.2(a).

 

(c)                                  By entering into this Agreement and
entering into the arbitration provisions of Section 9.2(a), THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

19

--------------------------------------------------------------------------------


 

(d)                                 Nothing in Section 9.2(a) shall prohibit a
party to this Agreement from (i) instituting litigation to enforce any
arbitration award, or (ii) joining the other party to this Agreement in a
litigation initiated by a person or entity that is not a party to this
Agreement.

 

(e)                                  This Agreement shall in all respects be
construed according to the laws of the State of Texas without regard to its
conflict of laws principles that would result in the application of the laws of
another jurisdiction.  With respect to any claim or dispute related to or
arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 9.2(a) and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then, subject to
Section 9.2(b), they consent to the exclusive jurisdiction, forum and venue of
the state and federal courts located in Houston, Texas.

 

9.3                               No Waiver.  No failure by either party hereto
at any time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

9.4                               Severability.  If a court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then the invalidity or unenforceability of that provision shall
not affect the validity or enforceability of any other provision of this
Agreement, and all other provisions shall remain in full force and effect.

 

9.5                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

9.6                               Withholding of Taxes and Other Employee
Deductions.  The Employer may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city, and other taxes and
withholdings as may be required pursuant to any law or governmental regulation
or ruling and all other customary deductions made with respect to the Employer’s
employees generally.

 

9.7                               Headings.  The Article and Section headings
have been inserted for purposes of convenience and shall not be used for
interpretive purposes.

 

9.8                               Gender and Plurals. Wherever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural and conversely.

 

9.9                               Affiliate.  As used in this Agreement, the
term “affiliate” means, with respect to a person, (a) any other person
controlling, controlled by, or under common control with the first person or
(b) any joint venture in which the first person is a joint venturer; the term
“control,” and correlative terms, means the power, whether by contract, equity
ownership or otherwise, to direct the policies, management, or other business
activities of a person; and “person” means an individual, partnership,
corporation, limited liability company, trust or unincorporated organization,
business entity organized under foreign law, or a government or agency or
political subdivision thereof.  For the avoidance of doubt, references to the
Employer’s affiliates shall include but not be limited to the Company, Holdings,
and each of their respective direct and indirect subsidiaries.

 

20

--------------------------------------------------------------------------------


 

9.10                        Successors; Assigns; Third Party Beneficiaries. 
This Agreement shall be binding upon and inure to the benefit of the Employer
and any successor of the Employer.  In addition, the Employer may assign this
Agreement and Executive’s employment to any affiliate of the Employer or to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the equity, assets or businesses of the Employer or any of its affiliates at
any time without the consent of Executive, and any assign of the Employer shall
be deemed to be the Employer for purposes of this Agreement.  Except as provided
in the foregoing sentences of this Section 9.10, this Agreement and the rights
and obligations of the parties hereunder are personal, and neither this
Agreement nor any right, benefit, or obligation of either party hereto shall be
subject to voluntary or involuntary assignment, alienation, or transfer, whether
by operation of law or otherwise, without the prior written consent of the other
party.  In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate.  Each affiliate of the
Employer shall be a third party beneficiary of, and may directly enforce,
Executive’s obligations under Articles VI and VII.

 

9.11                        Term.  Termination of this Agreement shall not
affect any right or obligation of any party which is accrued or vested prior to
such termination.  Without limiting the scope of the preceding sentence, the
provisions of Articles V, VI, and VII and those provisions necessary to
interpret and apply them shall survive any termination of the employment
relationship and/or of this Agreement.

 

9.12                        Entire Agreement.  Except as provided in any signed
written agreement contemporaneously or hereafter executed by the Employer and
Executive, this Agreement (a) constitutes the entire agreement of the parties
with regard to the subject matter hereof, (b) supersedes all prior agreement,
arrangements, and understandings, written or oral, relating to the subject
matter hereof, and (c) contains all the covenants, promises, representations,
warranties, and agreements between the parties with respect to employment of
Executive by the Employer.  Without limiting the scope of the preceding
sentence, all understandings and agreements preceding the date of execution of
this Agreement and relating to the subject matter hereof (including but not
limited to the Prior Employment Agreement and any other employment agreements,
confidentiality agreements, noncompete agreements, or other agreements) are
hereby null and void and of no further force and effect.  Executive acknowledges
and agrees that he has received all payments, benefits and other compensation to
which he is entitled or could ever be entitled under the Prior Employment
Agreement, and any and all claims to payment, benefits or other compensation
under the Prior Employment Agreement are hereby waived by Executive.

 

9.13                        Modification; Waiver.  Any modification to or waiver
of this Agreement will be effective only if it is in writing and signed by the
parties to this Agreement.

 

9.14                        Actions by the Board.  Any and all determinations or
other actions required of the Board hereunder that relate specifically to
Executive’s employment by the Employer or the terms and conditions of such
employment shall be made by the members of the Board other than Executive if
Executive is a member of the Board, and Executive shall not have any right to
vote or decide upon any such matter.

 

21

--------------------------------------------------------------------------------


 

9.15                        Executive’s Representations and Warranties. 
Executive represents and warrants to the Employer that (a) Executive does not
have any agreements with any prior employers or other third parties that will
prohibit Executive from working for the Employer or fulfilling Executive’s
duties and obligations to the Employer pursuant to this Agreement, and
(b) Executive has complied with any and all duties imposed on Executive with
respect to Executive’s former employers, including without limitation any
requirements with respect to return of property.

 

9.16                        Defense of Claims.  During the period of Executive’s
employment by the Employer and thereafter, upon request from the Employer,
Executive shall cooperate with the Employer and its affiliates in the defense of
any claims or actions that may be made by or against the Employer or any of its
affiliates that relate to Executive’s actual or prior areas of responsibility. 
The Employer shall pay or reimburse Executive for all of Executive’s reasonable
travel and other direct out-of-pocket expenses reasonably incurred, to comply
with Executive’s obligations under this Section 9.16, so long as Executive
provides reasonable documentation of such expenses and obtains the Employer’s
prior approval before incurring such expenses.  To the extent that the Employer
requests such services at any time after the expiration of the Severance Period,
such services may be performed by the Executive as his schedule reasonably
permits, and the Employer shall pay a mutually agreed reasonable hourly rate to
the Executive for the provision of such services.

 

9.17                        Section 409A.  The parties hereby agree that this
Agreement is intended to satisfy the requirements of Section 409A with respect
to amounts, if any, subject thereto and shall be interpreted, construed, and
administered consistent with such intent. To the extent permitted under
Section 409A without causing any payment or benefit provided hereunder to be
subject to additional taxes and interest under Section 409A, each payment made
under this Agreement shall be deemed to be a separate payment for purposes of
Section 409A. Notwithstanding any provision in this Agreement to the contrary,
if Executive is a “specified employee” (as such term is defined in Section 409A
and as determined by the Employer in accordance with any method permitted under
Section 409A) and any payment or benefit provided for herein would be subject to
additional taxes and interest under Section 409A if Executive’s receipt of such
payment or benefit is not delayed until the Section 409A Payment Date, then such
payment or benefit shall not be provided to Executive (or Executive’s estate, if
applicable) until the Section 409A Payment Date.  Notwithstanding anything to
the contrary in this Agreement or elsewhere, any payment or benefit under this
Agreement or otherwise that is exempt from Section 409A pursuant to Treasury
Regulation § 1.409A-l(b)(9)(v)(A) or (C) (relating to certain reimbursements and
in-kind benefits) shall be paid or provided only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of the
second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs.  To the
extent any expense reimbursement or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise) (i) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, (ii) the amount
of any such expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (iii) such

 

22

--------------------------------------------------------------------------------


 

payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense occurred.

 

9.18                        Guaranty.  The Company, as the ultimate parent
corporation of the Employer, unconditionally and irrevocably guarantees to the
Executive the timely payment and performance of the financial obligations of the
Employer owed to the Executive under this Agreement upon the terms and
conditions set forth herein.

 

9.19                        Clawback.  Notwithstanding any provisions in this
Agreement to the contrary, any compensation, payments, or benefits provided
hereunder, whether in the form of cash or otherwise, shall be subject to a
clawback to the extent necessary to comply with the requirements of any
applicable law, including the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, section 304 of the Sarbanes Oxley Act of 2002, or any
regulations promulgated thereunder, or any policy adopted by the Employer or the
Company pursuant to any such law (whether in existence as of the Effective Date
or later adopted).

 

[Signatures begin on next page.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
June         , 2016.

 

 

 

NEXEO SOLUTIONS, LLC

 

 

 

 

 

 

 

By:

/s/ Michael B. Farnell, Jr.

 

 

Michael B. Farnell, Jr.

 

 

Executive Vice President and

 

 

Chief Legal Officer

 

 

 

 

 

 

 

DAVID A. BRADLEY

 

 

 

 

 

 

 

/s/ David A. Bradley

 

 

 

 

 

As guarantor pursuant to Section 9.18 of the Agreement:

 

 

 

 

NEXEO SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Michael B. Farnell, Jr.

 

 

Michael B. Farnell, Jr.

 

 

Executive Vice President and

 

 

Chief Legal Officer

 

Employment Agreement as Amended and Restated Effective June 9, 2016

David Bradley

 

--------------------------------------------------------------------------------